Citation Nr: 1228520	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  08-34 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for polyarthralgia.

2.  Entitlement to service connection for a disorder manifested by left elbow pain.

3.  Entitlement to service connection for a disorder manifested by right elbow pain.

4.  Entitlement to service connection for a disorder manifested by left wrist pain.

5.  Entitlement to service connection for a disorder manifested by right wrist pain.

6.  Entitlement to service connection for a disorder manifested by right ankle pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to October 1997.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for polyarthralgia involving various joint pains which have not been attributed to any specific cause.  Review of the Veteran's service records reflect that he had service in Southwest Asia during the Persian Gulf War era.  The record, however, does not reflect that the Veteran has yet to be provided with a medical evaluation to discover whether his arthralgias/joint pains are due to a Gulf War undiagnosed illness  or medically unexplained chronic multisystem illness as set forth in 38 C.F.R. § 3.317 (2011).  Joint pains are specifically noted to be one of the symptoms that may possibly be attributed to an undiagnosed illness or medical unexplained chronic multisystem illness for Persian Gulf War Veterans. 38 C.F.R. § 3.317(b)(5) (2011).   Therefore, the Veteran should be provided with a "Persian Gulf War examination" to determine whether his polyarthralgia/joint pains are due to an undiagnosed illness or medically unexplained chronic multisystem illness.

Given the development ordered herein, more recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify all treatment that he received for his polyarthralgia or joint pains in the elbows, wrists, and right ankle since October 2010.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be scheduled for a VA Persian Gulf War examination by a physician to determine whether his symptoms are due to a Gulf War undiagnosed illness or medically unexplained chronic multisystem illness.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in their reports that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  Following the examination the examining physician must indicate whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's polyarthralgia, elbow pains, wrist pains, and right ankle pain are due to an undiagnosed illness or a medically unexplained chronic multisystem illness.  If not the examiner must opine whether it is at least as likely as not that these symptoms are associated with some other in-service disease or injury.  A complete rationale for all conclusions expressed should be set forth in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


